DETAILED ACTION
This Office Action is in response to Application filed June 2, 2020.

Claim Objections
Claims 1, 3, 5-7 and 9 are objected to because of the following informalities:
On line 2 of step (1) of claim 1, “semi-insulated” should be replaced with “semi-insulating”.
On line 2 of step (2) of claim 1, “an” should be inserted before “ultrasonic treatment”.
On lines 2-3 of step (2) of claim 1, “the epitaxial wafer” should be replaced with “the GaN rectifier epitaxial wafer”.
On line 3 of step (2) of claim 1, “the epitaxial wafer” should be replaced with “the GaN rectifier epitaxial wafer”.
On line 1 of step (3) of claim 1, “a” should be inserted before “lithographic preparation”.
On line 3 of step (3) of claim 1, “a” should be inserted before “photoresist”.
On line 4 of step (3) of claim 1, “the” should be inserted before “photoresist”.
On line 5 of step (3) of claim 1, “exposed epitaxial wafer” should be replaced with “exposed GaN rectifier epitaxial wafer”.
On line 6 of step (3) of claim 1, “a” should be inserted before “lithographic development”.
On line 1 of step (4) of claim 1, “a” should be inserted before “reactive ion etching”.

On line 3 of step (4) of claim 1, “along the schottky contact electrode patterns” should be replaced with “along the schottky contact electrode pattern”, because “a schottky contact electrode pattern” is recited on line 1 of step (3).
On line 1 of step (5) of claim 1, “etched on the grooves” should be replaced with “having the etched grooves” or “with the etched grooves”.
On line 3 of step (5) of claim 1, “chamber of” should be replaced with “chamber including”, because the evaporation chamber should include elements other than the electron beam evaporation device.
On line 4 of step (5) of claim 1, “with” should be deleted, because “evaporating” is a transitive verb.
On line 1 of step (6) of claim 1, “the” should be inserted before “photoresist”.
On line 2 of step (6) of claim 1, “the epitaxial wafer” should be replaced with “the GaN rectifier epitaxial wafer”.
On line 3 of step (6) of claim 1, “an” should be inserted before “ultrasonic treatment”.
On line 4 of step (6) of claim 1, “the surface” should be replaced with “a surface”, “a top surface” or “an upper surface” to avoid indefiniteness.
On line 4 of step (6) of claim 1, “the” should be inserted between “after” and “ultrasonic”.
On line 2 of step (7) of claim 1, “a” should be inserted before “lithographic development”.

On line 4 of step (8) of claim 1, “with” should be deleted after “evaporating”.
On line 2 of step (9) of claim 1, “evaporation metal” should be replaced with “evaporated metal”.
On line 3 of step (9) of claim 1, “an” should be inserted before “ultrasonic cleaning”.
On line 3 of step (10) of claim 1, “the GaN rectifier epitaxial wafer” should be inserted after “warming up”, because the phrase “warming up” requires an object.
On line 5 of step (10) of claim 1, “the device” should be replaced with “the plasma enhanced chemical vapor deposition device” to avoid indefiniteness, because there is another device of “electron beam evaporation device” that has already been recited in claim 1.
On line 2 of step (11) of claim 1, “a” should be inserted before “lithographic development”.
On line 2 of step (11) of claim 1, “passivation layer” should be inserted before “SiNx”.
On line 1 of step (12) of claim 1, “passivation layer” should be inserted before “SiNx”.
On lines 3-4 of step (12) of claim 1, “the epitaxial wafer” should be replaced with “the GaN rectifier epitaxial wafer”.
On line 4 of step (12) of claim 1, “an” should be inserted before “ultrasonic cleaning”.

On line 3 of step (13) of claim 1, “a” should be inserted before “lithographic development”.
On line 1 of step (16) of claim 1, “the excessive” should be replaced with “an excessive” to avoid indefiniteness.
On line 4 of step (16) of claim 1, “an” should be inserted before “ultrasonic cleaning”.
On line 3 of claim 3, “times” should be replaced with “durations”.
On line 2 of claim 5, “groove” should be replaced with “grooves”.
On line 4 of claim 6, “times” should be replaced with “durations”.
On line 3 of claim 7, “time” should be replaced with “duration”.
On line 3 of claim 7, “the” should be inserted before “immersion”.
On line 2 of claim 9, “groove” should be replaced with “grooves”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

October 20, 2021